Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 3/8/2021. 
Claims 1-20 are pending.

Response to Arguments
Applicant's argument(s) filed on 3/8/2020 with respect to claim(s) 1-20 have been fully considered but they are not persuasive. 

In the communication field, applicant argues in substance that:
a.  	Regarding claim(s) 1, 10 and 16, Applicant argues (Remark page(s) 6)
“Claim 1 recites “marking, by the S-CSCF, in a list that the P-CSCF is unavailable if a negative response or no response is received from the P-CSCF” and “removing, by the S-CSCF, the unavailable P-CSCF from the list when a positive response is received from the unavailable P-CSCF.” (emphasis added) The Office Action contends that Przybysz teaches this by stating that “In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments.” This does not describe a list of unavailable P-CSCFs as claimed. In contrast, Przybysz describes a list of available P-CSCFs from which unavailable P-CSCFs are removed. This available list of P-CSCFs is sent to user equipment. These are not equivalent structures. For example, the unavailable list would not be sent to user equipment. Applicant respectfully requests withdrawal of the rejection for at least these reasons.
In response to argument [a], Examiners respectfully disagrees.
The examiner interprets the claim limitation as "marking, by the S-CSCF, in a list that the P-CSCF is unavailable if a negative response or no response is received from the P-CSCF” and “removing, by the S-CSCF, the unavailable P-CSCF from the list when a positive response is received from the unavailable P-CSCF".  Therefore Przybysz teaches this interpretation because "[0045]-[0046], [0054] and [0060], FIG. 5 illustrates a modified technique for monitoring and reacting to the availability of the P-CSCF 13. The 

b.   	Regarding claim(s) 1, 10 and 16, Applicant argues (Remark page(s) 7-8)
“Moreover, claim 1 cites “sending, by the S-CSCF to a device management system, a message to force a user device to reset from the unavailable P-CSCF to a different P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF.” As correctly stated, Przybysz does not teach this element. The Office Action attempts to cure this deficiency using Hallenstal. Hallenstal does not teach that a S-CSCF performs the cited element. Hallenstal teaches: 1) A SIP INVITE
Reply responsive to Office Action dated February 22,2021 Reply dated: March 8, 2021
message is received by an S-CSCF node.; 2) The S-CSCF sends a corresponding SIP INVITE message to the P-CSCF with which the UE had registered.; and 3) In the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. See paragraphs [0073] and [0074]. That is, the S-CSCF is being responsive to the UE. The S-CSCF is not initiating availability of the P-CSCF by itself. These are two different 
In response to argument [b], Examiners respectfully disagrees.
The examiner interprets the claim limitation as "sending, by the S-CSCF to a device management system, a message to force a user device to reset from the unavailable P-CSCF to a different P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF".  Therefore Hallenstal et al teach this interpretation because " [0016], in case of a failure of a P-CSCF with which a UE was registered, several situations may arise. For example, if the UE wishes to start an originating communication leg that is handled by an AS in the IMS network, such as for example a packet voice call, the UE will not receive a valid answer from the P-CSCF, which is unavailable. While the UE cannot reach the IMS, in such case the UE is configured to register with a different, available P-CSCF node. Once re-registration has occurred, the UE has restored the access to the IMS network and may place the originating call through one of the Application Servers thereof. [0074]- [0078], Fig.6-9; the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. After detecting the P-CSCF failure, the S-CSCF initiates the restoration procedure according to the present invention, which aims at restoring the called UE's connectivity to the IMS network. The C-CSCF force the UE to register with an available S-CSCF.”

c.  	Regarding claim(s) 1, 10 and 16, Applicant argues (Remark page(s) 8-9)
“The Office Action, however, proceeds to combine the FIG. 7 description, which does not the claim element as discussed above, with paragraph [0020] of Hallenstal. Although a part of paragraph [0020] is quoted in the Office Action, the remaining part of paragraph [0020] is indicative why the combination of Przybysz and Hallenstal is not predictable. In particular, the rest of paragraph [0020] states “This solution involves potential mass signalling in the radio access network in case of a P-CSCF failure. Moreover, it requires all UEs that were registered with the unavailable P-CSCF node to reregister, while only a fraction of the UE's may have experienced the above mentioned problem. Indeed the problem only arises when a call handled by the IMS network should terminate at a UE that was registered with the unavailable P-CSCF node.” That is, the language quoted in the Office Action has problems. Consequently, one of the skilled in the art would not have combined the teachings of Hallenstal with itself as suggested by the Office Action. In addition, one of the skilled in the art would not have combined the teachings of Hallenstal with Przybysz as suggested by the Office Action. Applicant respectfully requests withdrawal of the rejection for at least these reasons.
Even if the combination of Przybysz and Hallenstal were combinable, the claimed element is still not taught. At best, the GGSN might perform some semblance of cited element.
As noted, the GGSN is not a S-CSCF, which is in the IMS subsystem. Consequently, the alleged combination, even if possible, fails to teach the cited element. Applicant respectfully requests withdrawal of the rejection for at least these reasons.”
In response to argument [c], Examiners respectfully disagrees.
The combination yields a predictable result, it would be a person with ordinary skill to “setting, by the S-CSCF, a timer to recheck availability of the unavailable P-CSCF; sending, by the S-CSCF to a device management system, a message to force a user device to reset from the unavailable P-CSCF to a different P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF” in order to avoid mass signalling in the UE's Radio Access Network, and does not drain the batteries of the User Terminals, as they are not forced to frequently re-register with the network. The method further uses mainly procedures that are compatible with the VoLTE specification, thereby enabling to increase the quality of service of Voice Calls in a VoLTE architecture.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
1.	Claim(s) 1, 3-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Przybysz et al (US20110128843A1) in view of Hallenstal et al (US 20150124588 A1).
With respect to independent claims:
Regarding claim(s) 1,  Przybysz et al  teach a method for checking status of Proxy-Call Session Control Function (P-CSCF), the method comprising: sending, by a serving-CSCF (S-CSCF) in an IP Multimedia Subsystem (IMS) network, a message to the P-CSCF to check operability; (Przybysz; [0044], the GGSN 11 includes a new function 15 which monitors the availability of the P-CSCF 13. The new function 15 provides an indication if the signals, such as the flow 14, from the P-CSCF 13 to the GGSN 11 becomes unacceptable. The function 15 may perform statistical monitoring of the traffic from the P-CSCF 13 as described hereinafter with reference to FIG. 3. Alternatively or additionally, the function 15 may use a “heartbeat mechanism” 16 to monitor the response of the P-CSCF 13 to signals generated by the function 15, sent to the P-CSCF 13, and requiring a response from the P-CSCF. Such a heartbeat mechanism is described hereinafter with reference to FIG. 4.)
marking, by the S-CSCF, in a list that the P-CSCF is unavailable if a negative response or no response is received from the P-CSCF;  and removing, by the S-CSCF, the unavailable P-CSCF from the list when a positive response is received from the unavailable P-CSCF. (Przybysz; [0045]-[0046], [0054] and [0060], FIG. 5 illustrates a modified technique for monitoring and reacting to the availability of the P-CSCF 13. The GGSN 11 retains or stores information about which P-CSCF's addresses are allocated to the user equipments 10 connected to the GGSN 11. The GGSN monitors traffic with the P-CSCF at each of these stored addresses, for example by using the statistical monitoring or the heartbeat mechanism. If the monitoring determines that one of the P-CSCF's has failed or has become unavailable, the GGSN 11 provides a modified announcement to the user equipments as to which P-CSCF's addresses are valid by withdrawing the or each address which is no longer available. the signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration. The GGSN monitoring availability to all availability P-CSCF by sending heartbeat message. It would be obvious the GGSN maintaining all P-CSCF availability status which including availability P-CSCFs and unavailability P-CSCF.)
However, the prior art fails to teach setting, by the S-CSCF, a timer to recheck availability of the unavailable P-CSCF; sending, by the S-CSCF to a device management system, a message to force a user device to reset from the unavailable P-CSCF to a different P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; 
Hallenstal et al teach  sending, by the S-CSCF to a device management system, a message to force a user device to reset from the unavailable P-CSCF to a different P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; 
checking, by the S-CSCF, operability of the unavailable P-CSCF upon expiry of the timer; (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. [0020], a further suggestion would be to let the PDN Gateway node of the radio access network, which connects to the P-CSCF node of the IMS network, regularly check the availability of the P-CSCF node. This may be achieved by sending “ping” signals at regular intervals. If a failure is detected, the Packet Gateway node sends addresses of available alternative P-CSCF nodes to all UEs which were registered with the unavailable P-CSCF. These UEs may then re-register themselves at one of the alternative P-CSCF nodes.)
sending, by the S-CSCF to a device management system, a message to force a user device to reset from the unavailable P-CSCF to a different P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; (Hallenstal, [0016], in case of a failure of a P-CSCF with which a UE was registered, several situations may arise. For example, if the UE wishes to start an originating communication leg that is handled by an AS in the IMS network, such as for example a packet voice call, the UE will not receive a valid answer from the P-CSCF, which is unavailable. While the UE cannot reach the IMS, in such case the UE is configured to register with a different, available P-CSCF node. Once re-registration has occurred, the UE has restored the access to the IMS network and may place the originating call through one of the Application Servers thereof. [0074]- [0078], Fig.6-9; the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. After detecting the P-CSCF failure, the S-CSCF initiates the restoration procedure according to the present invention, which aims at restoring the called UE's connectivity to the IMS network. The C-CSCF force the UE to register with an available S-CSCF.)
Therefore, it would have been obvious to a person of ordinary skill to use setting, by the S-CSCF, a timer to recheck availability of the unavailable P-CSCF. sending, by the S-CSCF to a device management system, a message to force a user device to reset from the unavailable P-CSCF to a different P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; checking, by the S-CSCF, operability of the unavailable P-CSCF upon expiry of the timer as taught by Hallenstal et al. The motivation/suggestion would have been because there is a need to restore a communication link between an IMS Application Server and a UE, after this communication has failed because of a failure of the P-CSCF node with which the UE was registered. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 10,  Przybysz et al  teach a method for checking status of Proxy-Call Session Control Function (P-CSCF), the method comprising: designating, by the S-CSCE, the P-CSCF as unavailable if a negative response or no response is received from the P-CSCF; (Przybysz, [0060], It is possible for the GGSN 11 to monitor the health of the P-CSCF 13 through the Gi Interface in accordance with 3GPP TS 29.061. The signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration.)
and restoring, by the S-CSCF, use of the unavailable P-CSCF upon receipt of a positive response in response to a further SIP OPTIONS message. (Przybysz, [0060], It is possible for the GGSN 11 to monitor the health of the P-CSCF 13 through the Gi Interface in accordance with 3GPP TS 29.061. The signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration.)
However, the prior art fails to teach sending, by a serving-CSCF (S-CSCF), a SIP OPTIONS message to a P-CSCF to check availability upon expiration of one of a periodic timer or a reset timer; setting, by the S-CSCF, the reset timer to recheck availability of the unavailable P-CSCF; 
 sending, by the S-CSCF to a device management system, a message to force a requesting device to reset from the unavailable P-CSCF to a different P-CSCF if the user device is registered with the unavailable P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; 
Hallenstal et al teach sending, by a serving-CSCF (S-CSCF), a SIP OPTIONS message to a P-CSCF to check availability upon expiration of one of a periodic timer or a reset timer; (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. [0020], a further suggestion would be to let the PDN Gateway node of the radio access network, which connects to the P-CSCF node of the IMS network, regularly check the availability of the P-CSCF node. This may be achieved by sending “ping” signals at regular intervals. If a failure is detected, the Packet Gateway node sends addresses of available alternative P-CSCF nodes to all UEs which were registered with the unavailable P-CSCF. These UEs may then re-register themselves at one of the alternative P-CSCF nodes.)
setting, by the S-CSCF, the reset timer to recheck availability of the unavailable P-CSCF; (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)
 sending, by the S-CSCF to a device management system, a message to force a requesting device to reset from the unavailable P-CSCF to a different P-CSCF if the user device is registered with the unavailable P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF; (Hallenstal, [0016], in case of a failure of a P-CSCF with which a UE was registered, several situations may arise. For example, if the UE wishes to start an originating communication leg that is handled by an AS in the IMS network, such as for example a packet voice call, the UE will not receive a valid answer from the P-CSCF, which is unavailable. While the UE cannot reach the IMS, in such case the UE is configured to register with a different, available P-CSCF node. Once re-registration has occurred, the UE has restored the access to the IMS network and may place the originating call through one of the Application Servers thereof. [0074]- [0078], Fig.6-9; the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. After detecting the P-CSCF failure, the S-CSCF initiates the restoration procedure according to the present invention, which aims at restoring the called UE's connectivity to the IMS network. The C-CSCF force the UE to register with an available S-CSCF.)
Therefore, it would have been obvious to a person of ordinary skill to use sending, by a serving-CSCF (S-CSCF), a SIP OPTIONS message to a P-CSCF to check availability upon expiration of one of a periodic timer or a reset timer; setting, by the S-CSCF, the reset timer to recheck availability of the unavailable P-CSCF;  sending, by the S-CSCF to a device management system, a message to force a requesting device to reset from the unavailable P-CSCF to a different P-CSCF if the user device is registered with the unavailable P-CSCF when a negative response or no response is received from the P-CSCF in response to the message to the P-CSCF to check availability sent by the S-CSCF as taught by Hallenstal et al. The motivation/suggestion would have been because there is a need to restore a communication link between an IMS Application Server and a UE, after this communication has failed because of a failure of the P-CSCF node with which the UE was registered. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 16,  Przybysz et al  teach a system comprising: a device management system; a Proxy-Call Session Control Function (P-CSCF); and a serving-CSCF (S-CSCF) connected to the device management system and the P-CSCF, the S-CSCF configured to: (Przybysz; [0045], the function 15 monitors the signal flow from the P-CSCF 13 and provides an indication of unacceptability in response to a change in the signal flow which is characteristic of the unavailability of the sender, such as an interruption in the monitored signals. The function 15 then takes appropriate action to signal the unavailability of the P-CSCF 13, for example causing the or each user equipment 10 to initiate a re-registration with a different P-CSCF which is currently known or believed to be available.)
send a status inquiry to the P-CSCF; (Przybysz; [0045], the function 15 monitors the signal flow from the P-CSCF 13 and provides an indication of unacceptability in response to a change in the signal flow which is characteristic of the unavailability of the sender, such as an interruption in the monitored signals. The function 15 then takes appropriate action to signal the unavailability of the P-CSCF 13, for example causing the or each user equipment 10 to initiate a re-registration with a different P-CSCF which is currently known or believed to be available.)
isolate the P-CSCF from use if the P-CSCF provides a negative response or fails to respond; (Przybysz, [0060], It is possible for the GGSN 11 to monitor the health of the P-CSCF 13 through the Gi Interface in accordance with 3GPP TS 29.061. The signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration.)
and return to use the isolated P-CSCF upon receipt of a positive response in response to further status inquiries, wherein the P-CSCF and the S-CSCF are one or more servers. (Przybysz, [0060], It is possible for the GGSN 11 to monitor the health of the P-CSCF 13 through the Gi Interface in accordance with 3GPP TS 29.061. The signal flow for this is illustrated in FIG. 5. The monitoring may include some additional explicit signalling with an indication of a P-CSCF restart. In the event of P-CSCF unavailability, the GGSN may remove the corresponding P-CSCF address from the list of addresses sent to the user equipments. In the event of a P-CSCF restart, the GGSN may send an indication to the user equipment with the list of P-CSCF addresses that are available so as to initiate a new registration.)
However, the prior art fails to teach set an isolation timer with respect to the isolated P-CSCF; send a reset request message to the device management system to force user equipment using the isolated P-CSCF to another P-CSCF when a negative response or no response is received from the P-CSCF in response to the status inquiry to the P-CSCF sent by the S-CSCF: 
Hallenstal et al teach set an isolation timer with respect to the isolated P-CSCF; (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)
send a reset request message to the device management system to force user equipment using the isolated P-CSCF to another P-CSCF when a negative response or no response is received from the P-CSCF in response to the status inquiry to the P-CSCF sent by the S-CSCF: (Hallenstal, [0016], in case of a failure of a P-CSCF with which a UE was registered, several situations may arise. For example, if the UE wishes to start an originating communication leg that is handled by an AS in the IMS network, such as for example a packet voice call, the UE will not receive a valid answer from the P-CSCF, which is unavailable. While the UE cannot reach the IMS, in such case the UE is configured to register with a different, available P-CSCF node. Once re-registration has occurred, the UE has restored the access to the IMS network and may place the originating call through one of the Application Servers thereof. [0074]- [0078], Fig.6-9; the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. After detecting the P-CSCF failure, the S-CSCF initiates the restoration procedure according to the present invention, which aims at restoring the called UE's connectivity to the IMS network. The C-CSCF force the UE to register with an available S-CSCF.)
Therefore, it would have been obvious to a person of ordinary skill to use set an isolation timer with respect to the isolated P-CSCF; send a reset request message to the device management system to force user equipment using the isolated P-CSCF to another P-CSCF when a negative response or no response is received from the P-CSCF in response to the status inquiry to the P-CSCF sent by the S-CSCF as taught by Hallenstal et al. The motivation/suggestion would have been because there is a need to restore a communication link between an IMS Application Server and a UE, after this communication has failed because of a failure of the P-CSCF node with which the UE was registered. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

With respect to dependent claims:
Regarding claim(s) 2, Przybysz-Hallenstal teaches the method of claim 1, the method further comprising: sending, by the device management system to the user device, a message to register with the different P-CSCF. (Przybysz; [0045], the function 15 monitors the signal flow from the P-CSCF 13 and provides an indication of unacceptability in response to a change in the signal flow which is characteristic of the unavailability of the sender, such as an interruption in the monitored signals. The function 15 then takes appropriate action to signal the unavailability of the P-CSCF 13, for example causing theor each user equipment 10 to initiate a re-registration with a different P-CSCF which is currently known or believed to be available.)

Regarding claim(s) 4, Przybysz-Hallenstal teaches the method of claim 2, the method further comprising: checking, by the S-CSCF, if a periodic timer has expired. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)

Regarding claim(s) 5, Przybysz-Hallenstal teaches teach the method of claim 4, the method further comprising: checking, by the S-CSCF, of the unavailable P-CSCF upon expiry of the periodic timer if the unavailable P-CSCF is unavailable after expiry of the timer. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)

Regarding claim(s) 6, Przybysz-Hallenstal teaches teach the method of claim 4, wherein the periodic timer is configurable. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)

Regarding claim(s) 7, Przybysz-Hallenstal teaches the method of claim 1, wherein the timer is configurable. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received.)

Regarding claim(s) 8, Przybysz-Hallenstal teaches the method of claim 1, the method further comprising: resetting, by the S-CSCF, the timer if the unavailable P-CSCF is unavailable after expiry of timer. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. [0020], a further suggestion would be to let the PDN Gateway node of the radio access network, which connects to the P-CSCF node of the IMS network, regularly check the availability of the P-CSCF node. This may be achieved by sending “ping” signals at regular intervals. If a failure is detected, the Packet Gateway node sends addresses of available alternative P-CSCF nodes to all UEs which were registered with the unavailable P-CSCF. These UEs may then re-register themselves at one of the alternative P-CSCF nodes.)

Regarding claim(s) 9, Przybysz-Hallenstal teaches the method of claim 8, the method further comprising: checking, by the S-CSCF, of the unavailable P-CSCF upon earlier expiration of the timer or the periodic timer if the unavailable P-CSCF is unavailable after expiry of the timer. (Hallenstal, [0074], in the example shown in FIG. 7, the P-CSCF node is not available, so that the S-CSCF detects the failure after a fixed timeout, when no response from the P-CSCF has been received. [0020], a further suggestion would be to let the PDN Gateway node of the radio access network, which connects to the P-CSCF node of the IMS network, regularly check the availability of the P-CSCF node. This may be achieved by sending “ping” signals at regular intervals. If a failure is detected, the Packet Gateway node sends addresses of available alternative P-CSCF nodes to all UEs which were registered with the unavailable P-CSCF. These UEs may then re-register themselves at one of the alternative P-CSCF nodes.)

Claim(s) 12 and 18 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 13 and 19 is/are substantially similar to claim 8, and is thus rejected under substantially the same rationale.
Claim(s) 14 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
Claim(s) 15 and 20 is/are substantially similar to claim 9, and is thus rejected under substantially the same rationale.

2.	Claim(s) 2, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable by Przybysz et al (US20110128843A1) in view of Hallenstal et al (US 20150124588 A1).in view of Kalepu et al (US 20160127426 A1).
Regarding claim(s) 9, the prior art fails to teach the method of claim 2, wherein the message to the device management system is a Hypertext Transfer Protocol (HTTP) request message.
Kalepu et al teach wherein the message to the device management system is a Hypertext Transfer Protocol (HTTP) request message. ([0008] The disclosed technology relates to a method and system for Security Parameter Information (SPI) handling between a User Equipment (UE) and Proxy Call Session Control Function ( P-CSCF) to avoid race condition failures, among other benefits. A communications device user, who is a subscriber on the IMS, registers with the IMS, and a services gateway in the IMS then verifies the user's registration with the IMS. When the user wants to access an online application program, or make/receive a phone call, a program or browser running on the communication device generates an HTTP request to a P-CSCF on the IMS.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the message to the device management system is a Hypertext Transfer Protocol (HTTP) request message as taught by Kalepu et al. The motivation/suggestion would have been because there is a need to prevent race conditions—i.e., conditions where a request is improperly rejected because the request uses an old SA rather than a new SA—the system deletes the old SA when a new SA is generated. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 11 and 17 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.

	Conclusion
 	 THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUJI CHEN/
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456